Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00794-CR

                                    Xzavien DAVIS-JOHNSON,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR7998
                           The Honorable Jennifer Pena, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: April 8, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                   PER CURIAM

DO NOT PUBLISH